Citation Nr: 0208474	
Decision Date: 07/26/02    Archive Date: 08/02/02

DOCKET NO.  98-14 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel
INTRODUCTION

The veteran served on active duty from April 1971 to April 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota, which denied service connection for a 
psychiatric disorder, to include PTSD.

This matter was remanded in July 1999 for RO review of 
additional medical records received prior to certification of 
the appeal.  38 C.F.R. § 19.37 (1999).  Review of the actions 
performed by the RO reveal that the mandate of that remand 
has been fulfilled.  Stegall v. West, 11 Vet. App. 268 
(1998).

It is noted that this case was previously before the Board in 
May 2000, at which time the Board denied the claim. The 
appellant appealed this decision to the United States Court 
of Appeals for Veterans Claims (Court).  By a January 2001 
Order, the Court vacated the Board's decision and remanded 
for consideration of Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002)).  
But see Bernklau v. Principi, 2002 U.S. App. LEXIS 9516, No. 
00-7122 (Fed. Cir. May 20, 2002).


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy, and 
there is no credible supporting evidence that a stressor, 
upon which a diagnosis of PTSD was based, occurred during 
active service.  

2.  There is no competent medical evidence of a nexus between 
the veteran's current psychiatric disorders, other than PTSD, 
and any incident of active service.

CONCLUSION OF LAW

A psychiatric disorder, including PTSD, was not incurred in 
or aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.304(f) (2001); 66 Fed. Reg. 45,620-45,632 
(August 29, 2001) (codified as amended at 38 C.F.R. § 3.159); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001).  VA has recently issued final regulations to 
implement these statutory changes.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, the Board 
finds that VA's duties to the veteran have been fulfilled 
with respect to the issue of entitlement to service 
connection for a psychiatric disorder, including PTSD.

First, VA has a duty to notify a claimant and his or her 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103.  In this case, the Board concludes that the 
discussions in the RO decisions, the Statement of the Case, 
and Supplemental Statements of the Case, as well as the 
vacated May 2000 Board decision informed the veteran and his 
representative of the information and evidence needed to 
substantiate the claim and complied with VA's notification 
requirements.

Second, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A.  Here, the veteran has not referenced 
any unobtained evidence that might aid his claim or that 
might be pertinent to the bases of the denial of this claim.  
In addition, he has been provided several VA medical 
examinations in connection with his claim.  The Board finds 
that another medical opinion is not necessary, as the record 
contains sufficient medical evidence to decide the claim.  
See 66 Fed. Reg. at 45,631 (to be codified at 38 C.F.R. 
§ 3.159(c)(4)).  In sum, there is no indication in this case 
that the veteran's claim for benefits is incomplete with 
respect to the issues of entitlement to service connection 
for a psychiatric disorder, including PTSD.

Law and Regulation

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110, 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1997); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) [i.e., under the 
criteria of DSM-IV]; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).

With regard to the second criterion, the evidence necessary 
to establish that the claimed stressor actually occurred 
varies depending on whether the veteran "engaged in combat 
with the enemy."  38 U.S.C.A. § 1154(b) (West 1991).  
"Where it is determined, through recognized military 
citations or other supportive evidence, that the veteran was 
engaged in combat with the enemy and the claimed stressors 
are related to such combat, the veteran's lay testimony 
regarding claimed stressors must be accepted as conclusive as 
to their actual occurrence and no further development for 
corroborative evidence will be required, provided that the 
veteran's testimony is found to be 'satisfactory,' e.g., 
credible, and 'consistent with the circumstances, conditions, 
or hardships of [combat] service.'"  Zarycki v. Brown, 
6 Vet. App. 91, 98 (1993); 38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. § 3.304(d), (f) (1999).

In this case, the service records do not show the veteran 
engaged in combat, and it is not contended otherwise.  In 
fact, the veteran did not serve in a combat zone, which is 
also not in dispute.  His MOS was helicopter repairman.  
Thus, his assertions of service stressors are not sufficient 
to establish that they occurred; rather, his stressors must 
be established by official service records or other credible 
supporting evidence.  38 C.F.R. § 3.304(f); Fossie v. West, 
12 Vet. App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 
(1997); Doran v. Brown, 6 Vet. App. 283 (1994).  

The Court has held that "'[t]here is nothing in the statute 
or the regulations which provides that corroboration must, 
and can only, be found in the service records."'  Dizoglio 
v. Brown, 9 Vet. App. 163, 166 (1996) (quoting Doran v. 
Brown, 6 Vet. App. 283, 289 (1994)).  However, when a claim 
for PTSD is based on a noncombat stressor, "the noncombat 
veteran's testimony alone is insufficient proof of a 
stressor." Moreau v. Brown, 9 Vet. App. 389, 396 (1996).  
"[C]redible supporting evidence of the actual occurrence of 
an in-service stressor cannot consist solely of after-the-
fact medical nexus evidence."  Id.

A VA examination in May 1997 rendered a diagnosis of PTSD 
based on a stressful event that the veteran alleged occurred 
during his military service.  The veteran reported that he 
was discharged from the military due to drug abuse.  Before 
his discharge, he indicated that he received a death threat 
from a fellow soldier who he knew and from other soldiers who 
abused drugs.  He was in temporary quarters before his 
discharge for an unknown period.  The veteran reported hiding 
in wall lockers, under the bunk, and in the latrine.  He 
believed that due to his rank and the job he did, he looked 
like a Criminal Investigation Division (CID) person and he 
was fearful of his life.  The veteran indicated that a 
soldier was murdered with an overdose of drugs for being a 
suspected CID person.  He believed it was his fault because 
he did not warn the victim and thought about it every day.  
The veteran also indicated that he was detained by German 
police in late fall 1972 with three other soldiers one day 
for drugs.  The police did not find drugs on the veteran and 
released him, but detained the others over night.  He also 
believed that these soldiers feared him because they thought 
he was CID.  

Service medical records show no complaints, treatment, or 
diagnosis of a psychiatric disorder.  Service personnel 
records show that the veteran was administratively discharged 
due to drug abuse.  The veteran indicated that he had used 
drugs before military service and, after his arrival in 
Germany in 1972, he began heavy use of IV amphetamines and 
oral psychedelics.  Medical reports before the veteran's 
discharge revealed no signs of psychosis or severe 
psychoneurosis of thought content and process.  The examiner 
indicated the veteran had misused multiple drugs.  Records 
also indicate that the veteran wanted to be discharged from 
service, and that he refused drug rehabilitation in service, 
but indicated that he might seek treatment at the VA after 
separation.  There is no indication in the service medical or 
personnel records of death threats or a concern for such 
threats. 

VA hospital records indicate that the veteran was admitted in 
January 1975 with a diagnosis of drug dependence: heroin, 
cocaine, marijuana, and amphetamines; alcohol addiction; and 
antisocial personality.

The veteran was seen at the Vet Center from 1988 to 1996 
concerning marital discord, temper, anger and depression.

In a June 1997 VA examination the veteran reported that due 
to his drug use he decided to seek a general discharge from 
the Army.  He indicated that he was hoping to be sent to a 
hospital for treatment of his drugs and alcohol abuse, but 
instead was sent to a place where they sent military 
police/CID.  The troops then believed that he was a policeman 
and they started to threaten his life.  He became very 
scared, unable to sleep, and he spent the time there hiding 
himself as a way of survival.  The veteran was afraid of 
being discovered and killed.  He did not remember how long he 
was there but believed it was two weeks.  It was noted that 
the veteran could not give more details of the events and the 
veteran indicated he did not remember very well.  The veteran 
was diagnosed on Axis I with PTSD, chronic due to traumatic 
event experiences while in service with the United States 
Army; alcohol, amphetamine, cannabis dependency, in partial 
remission; major depression, recurrent, not psychotic.  Axis 
II rule out personality disorder.  Axis IV other 
psychological environmental problems: traumatic events in the 
Army, the loss of his father in his teenage years, alcohol 
and drug dependency, and financial problems.

Private outpatient medical records dated November 1997 to 
June 1998 indicate that the veteran was treated for PTSD, and 
symptoms of depression as well as drug abuse by C.W., Ph.D., 
M.H., M.D., and S.S.K., M.D.

In December 1998 a VA examiner again diagnosed PTSD, major 
depression with suicidal ideation, history of polysubstance 
abuse, and current cannabis abuse as well as VA outpatient 
treatment reports dated August 1998 to April 1999.

In a private examination report from L.M.D., M.D. the veteran 
reported a bad childhood with abuse primarily from his father 
and drug use in service.  The veteran reported that he had a 
35 day wait after his amnesty discharge from service and his 
life was threatened during that time because it was rumored 
he was a "narc".  He recalled three men coming to his room 
and he had no way out so he waited in a clothes locker while 
they sat in the room waiting for him and talked of murdering 
him.  The examiner diagnosed PTSD; major depression, 
recurrent, currently in partial remission; polysubstance 
abuse, currently in remission, to include amphetamines, 
alcohol and cannabis.

The veteran submitted statements dated in October 1998 from 
his wife, Vet Center Counselor, Vocational Rehabilitation 
Counselor, and former company clerk.  These individuals 
described the veteran's PTSD symptoms, and the former company 
clerk indicated that it was his understanding that "narcs" 
were murdered or disappeared mysteriously.  However, the lay 
statements do not indicate circumstances surrounding the 
threats or the murder, dates, or names.

In his RO hearing dated October 1998, the veteran presented 
testimony concerning the death threats and the murder during 
service.  He said that a Specialist 4 Jackson was one of the 
individuals who labeled him a "narc".  The veteran also 
indicated that the three individuals who waited in his room 
to kill him were known as [redacted] or [redacted] and another 
Specialist 5 whose name he does not remember.  He indicated 
that these individuals were involved in the murder as well.  
He did not remember reporting the threats or murder plot to 
his military counselor, but did not believe he did because he 
was afraid he would be killed.  The veteran did mention that 
rumors were spreading that he was a "narc", but was told 
that happened all the time.  His representative points to the 
March 1973 Administrative Discharge report, which indicated 
that the veteran was characterized by neuropsychiatric 
disturbances, paranoia, and repeated drug abuse.  

The RO requested information concerning the veteran's 
stressors alleged in 1997, i.e., the soldier that was 
murdered and the veteran being arrested by German police.  A 
letter from Department of the Army, U.S. Armed Services 
Center for Research of Unit Records dated July 1998 indicated 
that there was no record of the filing and/or conviction of 
drug charges against the veteran.  They indicated that in 
order to provide information concerning types of incidents 
such as the veteran being threatened, or the soldier being 
murdered, an official report must have been made or legal 
action taken.  It was requested that the veteran provide the 
full names, complete unit designations of all involved, and 
the most specific date of the incidents.  The veteran 
indicated that he did not file any reports or contact any 
official concerning the murder or threats.  He did mention 
the rumor spreading that he was a "narc", but indicated 
nothing was done.  The veteran has mentioned two last names 
and nicknames of those who spread the rumor that he was a 
"narc" and of those who threatened to kill him.  

The veteran has submitted a series of letters from Dr. 
M.A.H., dated in January 2000, April 2000, September 2000, 
and October 2000.  The doctor reiterates the basis of his 
PTSD diagnosis as the above-described stressors.  
Additionally, the veteran submitted evidence that the SPN 
number noted on his DD214 had been changed from 284 
(Misconduct, Convicted or Adjudged a Juvenile Offender by a 
Civil Court during Current Term of Active Military Service) 
to 384 (Unfitness Drug Abuse) by a decision of the Board for 
Correction of Military Records.

With respect to the psychiatric evaluations of the veteran, 
which includes PTSD, it is noteworthy that any history 
reported in the psychiatric evaluations is based upon the 
veteran's own accounts.  The Court has noted that 38 C.F.R. 
§ 3.304(f) precludes use of a medical opinion based on post-
service examination of the veteran as credible evidence to 
help establish "actual" occurrence of in-service stressors.  
Cohen, 10 Vet. App. at 128, 142.

While the veteran, as well as several family members, 
friends, and counselors may well believe that his PTSD is 
related to service, as laypersons without medical expertise, 
they are not qualified to address questions requiring medical 
training for resolution, such as a diagnosis or medical 
opinion as to etiology.  See Espiritu, 2 Vet. App. at 494-95.  
In addition, the Administrative Discharge dated March 1973 
noted above was prepared by the veteran's commanding officer 
and not a medical professional.  Service medical records show 
no medical diagnosis of a psychiatric disorder to include 
PTSD.

Viewed in the context of all the evidence, the Board finds 
the allegations of a service stressor are not credible and 
are not substantiated by the evidence.  There are no service 
records showing the veteran's personal integrity or life was 
seriously threatened in service.  The service personnel 
records show that he was administratively discharged due to 
drug abuse and he directs attention to this in support of his 
story.  But this record only speaks to his own misconduct in 
service. The veteran's allegations of his life being 
threatened were not made until after he submitted his claim 
for VA compensation benefits in December 1996 and appear 
contrived.  

In summary, to establish service connection for PTSD there 
must be confirmation of inservice stressors.  A critical 
element needed to establish service connection for PTSD is 
missing.  The veteran's alleged stressors have not been 
verified by the service department, and he has submitted no 
independent evidence to show that his alleged stressors 
actually occurred.  The weight of the credible evidence 
establishes that a stressor which might lead to PTSD did not 
occur in service.  Consequently, the claim of service 
connection for PTSD must be denied.

As to a psychiatric disorder other than PTSD, the evidence 
establishes that the veteran currently suffers from major 
depression.  However, there is no medical evidence of a 
causal link between the veteran's major depression and his 
period of active duty service.  Again there is no diagnosis 
of a psychiatric disorder, aside from drug abuse, during the 
veteran's period of service.  Post-service medical records do 
not mention major depression until approximately 1988.  The 
record has failed to provide any competent medical evidence 
illustrating a nexus between the veteran's major depression 
and his active duty service.  Again, although the 
Administrative Discharge notes neuropsychiatric disturbances 
and paranoia, there was no diagnosis of a psychiatric illness 
in service.  It is evident from the service medical and 
personnel records that the veteran received an early 
separation from service due to drug abuse.  In the absence of 
competent medical evidence to support the claim of 
entitlement to service connection for major depression, the 
Board finds the preponderance of the evidence against the 
veteran's claim of service connection for a psychiatric 
disorder 

(As to the veteran's in-service drug abuse, while the veteran 
has not claimed service connection for drug dependence, and 
he indicated during service that his drug abuse began prior 
to service, the Board parenthetically notes that U.S.C.A. § 
1110 only permits compensation in a situation where there was 
a causal relationship between a service-connected disability 
and an alcohol or drug abuse disability and not in cases 
where the claimed alcohol or drug abuse disability was due to 
willful misconduct.  38 C.F.R. § 3.301.  Thus, this matter is 
not raised by the record for the purpose of a referral to the 
RO for adjudication.)

In sum, the preponderance of the evidence is against the 
claim for service connection for a psychiatric disorder, 
including PTSD.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application in the instant case.  See generally Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).






ORDER

Entitlement to service connection for a psychiatric disorder, 
to include PTSD, is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

